Exhibit 10.1

 

Amendment No. 1 to Stock Option Agreement

 

This Amendment No. 1 (this “Amendment”) amends the 1998 Stock Option Plan (the
“Plan”) of Allion Healthcare, Inc. (the “Company”), made and entered into as of
June 20, 2005. All terms used herein but not defined herein shall have the
meanings given them in the Plan.

 

WHEREAS, the Company’s Board of Directors (the “Board’) desires to amend the
Plan to provide that issuances of stock options made on or after January 1, 2005
cannot be made at less than one hundred percent (100%) of the fair market value
of the Company’s common stock; and

 

WHEREAS, the Board has complete and exclusive power and authority to amend the
Plan pursuant to section XII of the Plan.

 

THEREFORE, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree hereto as follows:

 

1. Amendment to Number 1 of Article VI, Section A. Item 1 of Article VI, Section
A shall be amended and replaced in its entirety with the following:

 

“The exercise price per share shall be fixed by the Plan Administrator. In no
event, however, shall the exercise price be less than one hundred percent
(100%) of the Fair Market Value of Common Stock on the date of the option
grant.”

 

2. Amendment to Article IX. Article IX shall be amended and replaced in its
entirety with the following:

 

“The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
thereof new options under the Plan covering the same or different numbers of
shares of Common Stock but with an exercise price per share not less than
(i) one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the new grant date in the case of a grant of an Incentive Option,
(ii) one hundred ten percent (110%) of the Fair Market Value per share of Common
Stock on the new grant date in the case of a grant of an Incentive Option grant
to a 10% Shareholder or (iii) one hundred percent (100%) of such Fair Market
Value in the case of all other grants, provided that any such grant under this
clause (iii) shall not, in the good faith determination of the Plan
Administrator, result in the “deferral of compensation” (within the meaning of
Section 409A of the Code) to the affected option holders.

 

3. Effect of Amendment. Except as herein expressly amended, all terms, covenants
and provisions of the Plan are and shall remain in full force and effect. This
Amendment shall be deemed incorporate into, and a part of, the Plan.

 

4. Complete Agreement. This Amendment, the Plan and those documents expressly
referred to herein and therein embody the complete agreement and understanding



--------------------------------------------------------------------------------

between the parties and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

5. Choice of Law. The corporate law of the State of Delaware will govern all
questions concerning the relative rights of the Company and its stockholders.
All other issues concerning the enforceability, validity and binding effect of
this Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of Delaware.

 

[Remainder of page left blank.]

 

2



--------------------------------------------------------------------------------

The undersigned have executed this Amendment No. 1 to 1998 Stock Option Plan as
of June 20, 2005.

 

ALLION HEALTHCARE, INC.

By:

 

/s/ Michael P. Moran

Name:

 

Michael P. Moran

Title:

  Chairman, Chief Executive Officer, and President

 

S-1